     2:15-cv-04842-MBS          Date Filed 03/18/20       Entry Number 43       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

UNITED STATES OF AMERICA,                 )                  No. 2:15-cv-04842-MBS
the States of CALIFORNIA, COLORADO        )
CONNECTICUT, DELAWARE, FLORIDA            )
GEORGIA, HAWAII, ILLINOIS, INDIANA,       )
IOWA, LOUISIANA, MARYLAND,                )
MASSACHUSETTS, MICHIGAN,                  )
MINNESOTA, MONTANA, NEVADA,               )
NEW HAMPSHIRE, NEW JERSEY, NEW            )
MEXICO, NEW YORK, NORTH CAROLINA,         )
OKLAHOMA, RHODE ISLAND, TENNESSEE,        )
TEXAS, VIRGINIA, WASHINGTON, and the      )
DISTRICT OF COLUMBIA, ex. rel.            )
GIBRAN AMEER, PHARM. D.                   )
                          Plaintiffs,     )
                                          )
                              v.          )
                                          )
RESMED, INC. and RESMED, CORP.            )
                        Defendants.       )
__________________________________________)


                                   ORDER OF DISMISSAL

       The United States and Relator filed a stipulation of dismissal as to claims brought on behalf

of the United States against the defendants. Relator subsequently filed a Notice of Dismissal

regarding claims brought on behalf of the states. The Court having considered the Notice of

Dismissal filed by the Relator pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and 31 U.S.C. §

3730(b)(1), and good cause having been shown,

       IT IS HEREBY ORDERED that:

       1) The Relator’s supplemental claims under the various state qui tam statutes pled in this

          Civil Action as to ResMed, Inc. and ResMed, Corp. are dismissed with prejudice.




                                            Page 1 of 2
     2:15-cv-04842-MBS         Date Filed 03/18/20       Entry Number 43      Page 2 of 2




       2) The Settling States of California, Colorado, Delaware, Florida, Georgia, Illinois,

          Indiana, Iowa, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Montana,

          Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina,

          Oklahoma, Rhode Island, Tennessee, Texas, Virginia, and Washington’s claims as to

          the Covered Conduct as defined in the State Settlement Agreements are dismissed with

          prejudice;

       3) All other claims of the Settling States are dismissed without prejudice;

       4) Connecticut, Hawaii, and the District of Columbia’s claims in this Civil Action are

          dismissed without prejudice.

       AND IT IS SO ORDERED.



                                                     s/ Margaret B. Seymour
                                                    _____________________________
                                                    HON. MARGARET B. SEYMOUR
                                                    Senior United States District Judge

       17 2020
March ___,
Charleston, South Carolina.




                                           Page 2 of 2
